Case 3:19-cv-01018-MMH-JRK Document 48 Filed 08/21/20 Page 1 of 8 PageID 237




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   DOLPHIN COVE INN, INC.,

                        Plaintiff,

   v.                                                         Case No. 3:19-cv-1018-J-34JRK

   THE VESSEL OLYMPlC JAVELIN, her
   engines, tackle, apparel, furniture and
   furnishings, equipment, and appurtenances,
   in rem; and SOUTHERN MARINE
   SERVICES, INC., FREDERICK GATCHELL,
   and MARK TARLOWSKI in personam,

                        Defendants.


                                            ORDER

                                             I. Status

          This cause is before the Court on the Response to Order to Show Cause and Ex

   Parte Application for Order Authorizing Alternate Service of Process on Defendant

   Tarlowski Pursuant to Federal Rule of Civil Procedure 4(f)(3) and Memorandum of Law

   (Doc. No. 45; “Motion for Alternate Service”), filed July 13, 2020.

          Plaintiff initiated this action by filing a Verified Complaint (Doc. No. 1; “Complaint”)

   on August 29, 2019. Defendants The Vessel Olympic Javelin (“the Vessel”), Southern

   Marine Services, Inc. (“Southern Marine”), and Frederick Gatchell were served with

   process on September 12, 2019. See Affidavits of Process Server (Doc. No. 19-2). On

   January 7, 2020, Plaintiff filed a Motion for Default Judgment Against Defendants the

   Vessel, Southern Marine, and Mr. Gatchell (Doc. No. 28; “Motion for Default Judgment”).
Case 3:19-cv-01018-MMH-JRK Document 48 Filed 08/21/20 Page 2 of 8 PageID 238




          As explained in more detail below, Plaintiff attempted to serve Defendant Mark

   Tarlowski but was unsuccessful. Consequently, on July 6, 2020, the Court entered an

   Order to Show Cause (Doc. No. 44) directing Plaintiff to show cause why the claims

   against Mr. Tarlowski should not be dismissed without prejudice for failure to prosecute

   pursuant to Rule 3.10, Local Rules, Middle District of Florida. In response to the Order to

   Show Cause, Plaintiff filed the Motion for Alternate Service in which it requests that the

   Court allow service of process via e-mail under Rule 4(f)(3), Federal Rules of Civil

   Procedure (“Rule(s)”). Plaintiff asserts that Mr. Tarlowski “cannot with reasonable diligence

   be found and served in any other manner specified in the [Rules], and [he] is knowingly

   avoiding service of process.” Motion for Alternate Service at 1.

          Observing that entering default judgment against Southern Marine and Mr. Gatchell

   at this time (with claims pending against Mr. Tarlowski) has the potential to result in

   inconsistent judgments, the Court deferred ruling on the Motion for Default Judgment

   pending resolution of the issue regarding service of process on Mr. Tarlowski. See Order

   (Doc. No. 46), entered July 16, 2020. The undersigned set a videoconference hearing on

   the Motion for Alternate Service for August 17, 2020. See July 16, 2020 Order. The hearing

   was held accordingly, and the Court heard from Plaintiff’s counsel.

                                       II. Applicable Law

          Rule 4(f) sets forth three methods for serving an individual in a foreign country:

          Unless federal law provides otherwise, an individual—other than a minor, an
          incompetent person, or a person whose waiver has been filed—may be
          served at a place not within any judicial district of the United States:

                 (1) by any internationally agreed means of service that is reasonably
                 calculated to give notice, such as those authorized by the Hague
                 Convention on the Service Abroad of Judicial and Extrajudicial
                 Documents;

                                               -2-
Case 3:19-cv-01018-MMH-JRK Document 48 Filed 08/21/20 Page 3 of 8 PageID 239




                 (2) if there is no internationally agreed means, or if an international
                 agreement allows but does not specify other means, by a method that
                 is reasonably calculated to give notice:

                         (A) as prescribed by the foreign country’s law for service in that
                         country in an action in its courts of general jurisdiction;

                         (B) as the foreign authority directs in response to a letter
                         rogatory or letter of request; or

                         (C) unless prohibited by the foreign country’s law, by:

                                (i) delivering a copy of the summons and of the
                                complaint to the individual personally; or

                                (ii) using any form of mail that the clerk addresses and
                                sends to the individual and that requires a signed
                                receipt; or

                 (3) by other means not prohibited by international agreement, as the
                 court orders.

   Fed. R. Civ. P. 4(f). A plaintiff is not required to attempt service under subsections (1) and

   (2) before requesting a court order authorizing service under subsection (3). Taser Int’l,

   Inc. v. Phazzer Elecs., Inc., No. 6:16-cv-366-Orl-40KRS, 2016 WL 7137699, at *2 (M.D.

   Fla. Nov. 29, 2016) (unpublished); see also, e.g., Brookshire Bros. v. Chiquita Brands Int’l,

   Inc., No. 05CIV21962COOKEBROWN, 2007 WL 1577771, at *2 (S.D. Fla. May 31, 2007)

   (unpublished) (recognizing that “[t]he invocation of Rule 4(f)(3) . . . is neither a last resort

   nor extraordinary relief” (citation omitted)).

          Courts have broad discretion in allowing service under Rule 4(f)(3). Taser, 2016 WL

   7137699, at *2. Nonetheless, “alternate methods of service must fulfill due process

   requirements.” Seaboard Marine Ltd. v. Magnum Freight Corp., No. 17-21815-CIV, 2017

   WL 7796153, at *1 (S.D. Fla. Sept. 21, 2017) (unpublished) (citing Chanel, Inc. v. Zhixian,

   No. 10-CV-60585, 2010 WL 1740695, at *2 (S.D. Fla. Apr. 29, 2010) (unpublished)). Due


                                                    -3-
Case 3:19-cv-01018-MMH-JRK Document 48 Filed 08/21/20 Page 4 of 8 PageID 240




   process requires that “the method of service crafted by the district court . . . be ‘reasonably

   calculated, under all the circumstances, to apprise interested parties of the pendency of

   the action and afford them an opportunity to present their objections.’” Taser, 2016 WL

   7137699, at *2 (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir.

   2002)).

          The Hague Convention on the Service Abroad of Judicial and Extrajudicial

   Documents, Nov. 15, 1965, 20 U.S.T. 361, 658 U.N.T.S. 163 (hereinafter “Hague

   Convention”), governs service of process abroad. Specifically, the Hague Convention

   requires each signatory country to designate a “Central Authority” that will receive and

   process requests for service of documents. Hague Convention, art. 2. The Central

   Authority is also tasked with serving the relevant document(s) or arranging to have the

   document(s) served. Id. art. 5. The Hague Convention does not provide for service via e-

   mail. See generally Hague Convention.

          The United States Supreme Court has held that “compliance with the [Hague]

   Convention is mandatory in all cases to which it applies.” Volkswagenwerk

   Aktiengesellschaft v. Schlunk, 486 U.S. 694, 705 (1988); see also Hague Convention, art.

   1 (providing that the Hague Convention applies “in all cases, in civil or commercial matters,

   where there is occasion to transmit a judicial or extrajudicial document for service

   abroad . . .”). The Hague Convention, however, does not apply if “the address of the

   person to be served with the document is not known.” Hague Convention, art. 1. In

   determining whether a defendant’s address is unknown, some courts have looked at

   whether the plaintiff has “put forth reasonable diligence in attempting to discover [the]

   defendant’s address.” Backjoy Orthotics, LLC v. Forvic Int’l Inc., No. 6:14-cv-249-Orl-


                                                -4-
Case 3:19-cv-01018-MMH-JRK Document 48 Filed 08/21/20 Page 5 of 8 PageID 241




   41TBS, 2016 WL 7664290, at *4 (M.D. Fla. Mar. 7, 2016) (unpublished) (citing Compass

   Bank v. Katz, 287 F.R.D. 392, 394–95 (S.D. Tex. 2012) (citing cases)); see also Opella v.

   Rullan, No. 10-21134-CIV, 2011 WL 2600707, at *5 (S.D. Fla. June 29, 2011)

   (unpublished), report and recommendation adopted, No. 10-21134-CIV, 2011 WL

   13220496 (S.D. Fla. Aug. 9, 2011) (unpublished).

                                           III. Analysis

          By way of background, this case arises out of an allision that occurred on October

   9, 2018 between Plaintiff’s docks and the Vessel, which was piloted by Mr. Tarlowski.

   Complaint at 3 ¶¶ 9-12. In the Motion for Alternate Service, Plaintiff represents that after

   the allision, Mr. Tarlowski “provided his business card with his contact information,

   including his phone number and e-mail address (ccaptainmark@gmail.com), to Virginia A.

   Whetstone . . . , President and Corporate Representative for Plaintiff.” Motion for Alternate

   Service at 2 (citation omitted); see also Affidavit of Virginia A. Whetstone (Doc. No. 45-1)

   at 1, Ex. A (copy of business card). As noted, Plaintiff commenced this action on August

   29, 2019.

          Shortly thereafter, a summons on Mr. Tarlowski was issued on September 5, 2019.

   See Summons in a Civil Action (Doc. No. 15). Plaintiff unsuccessfully attempted to serve

   Mr. Tarlowski at three different addresses, a total of ten times between September 9, 2019

   and October 3, 2019. See Affidavit of Non-Service (Doc. No. 45-2). On October 3, 2020,

   the process server—Melissa Kesler-Jones—spoke with Mr. Tarlowski on the phone.

   Affidavit of Non-Service at 2. According to the process server, Mr. Tarlowski stated as

   follows:

          He was in St. Vincent where he had singed a year[-]long contract and would
          only be returning to the US periodically. He went on to explain he knew that

                                               -5-
Case 3:19-cv-01018-MMH-JRK Document 48 Filed 08/21/20 Page 6 of 8 PageID 242




            [Ms. Kesler-Jones] was a process server attempting to deliver documents
            involving a boating accident. He said that he would not notify when he
            returned to arrange service nor otherwise cooperate and/or voluntary accept
            service. He would figure out what to do about this when someone is in front
            of him with the papers.

   Id.

            Plaintiff argues that Mr. Tarlowski “is actively avoiding personal service of process

   and his Saint Vincent and the Grenadines (“St. Vincent”) address is not known.” Motion at

   3. Plaintiff contends the Hague Convention does not apply because Mr. Tarlowski’s

   address is unknown. Id. at 5. Plaintiff argues that “although not expressly permitting it, the

   Hague . . . Convention does not bar e-mail service and courts have routinely authorized

   such service notwithstanding the foreign country’s status as a [Hague] Convention

   signatory.” Id. (citation omitted). Plaintiff also asserts that service by e-mail is reasonable

   in this case because the “nature of [Mr.] Tarlowski’s job [as a ship captain] is to be on the

   move, not to come home each night to a physical address at one location.” Id. at 6.

            According to Plaintiff, “[t]he e-mail address provided to [Ms.] Whetstone is a reliable

   means by which [Mr.] Tarlowski may be apprised of the pendency of this action

   immediately.” Id. at 3. Plaintiff asserts that “[r]ecent e-mails sent to [Mr.] Tarlowski’s

   address were unanswered, but were not bounced back nor returned as undeliverable,

   thereby demonstrating that they were delivered and the e-mail address is valid and

   operational.” Id. n.1.

            As an initial matter, service by e-mail in this case is not “prohibited by international

   agreement.” Fed. R. Civ. P. 4(f)(3). Although the United States and St. Vincent are both

   parties to the Hague Convention, the Hague Convention does not apply in this case. See

   Status      Table,       Hague     Conference        on    Private    Int’l   Law      (HCCH),


                                                  -6-
Case 3:19-cv-01018-MMH-JRK Document 48 Filed 08/21/20 Page 7 of 8 PageID 243




   https://www.hcch.net/en/instruments/conventions/status-table/?cid=17 (July 27, 2020). In

   light of Plaintiff’s numerous attempts to serve Mr. Tarlowski at different addresses, the

   undersigned finds that Plaintiff has exercised “reasonable diligence” in locating Mr.

   Tarlowski. Backjoy, 2016 WL 7664290, at *4. Accordingly, Mr. Tarlowski’s address is not

   known, and Plaintiff is not required to serve Mr. Tarlowski pursuant to the Hague

   Convention.

          Service of process via e-mail at ccaptainmark@gmail.com is “reasonably

   calculated . . . to apprise [Mr. Tarlowski] of the pendency of the action and afford [him] an

   opportunity to present [his] objections.’” Taser, 2016 WL 7137699, at *2. As noted,

   Plaintiff obtained Mr. Tarlowski’s e-mail address from the business card he provided to Ms.

   Whetstone after the boating accident. Although Mr. Tarlowski has not responded to recent

   e-mails sent to his e-mail address, the e-mails have not been returned as undeliverable.

   See Zhixian, 2010 WL 1740695, at *3 (finding e-mails that “did not bounce back

   presumptively reached [the d]efendant”). Moreover, courts have found service by e-mail

   satisfies due process requirements. See TracFone Wireless, Inc. v. Bitton, 278 F.R.D. 687,

   692, 693 (S.D. Fla. 2012) (collecting cases); U.S. Commodity Futures Trading Comm’n v.

   Aliaga, 272 F.R.D. 617, 619 (S.D. Fla. 2011) (collecting cases); Zhixian, 2010 WL

   1740695, at *3 (collecting cases). The undersigned thus finds that service via e-mail

   complies with due process requirements.

                                         IV. Conclusion

          Upon due consideration and based on the foregoing, it is

          ORDERED:

          1.     The Order to Show Cause (Doc. No. 44) is DISCHARGED.


                                               -7-
Case 3:19-cv-01018-MMH-JRK Document 48 Filed 08/21/20 Page 8 of 8 PageID 244




          2.     The Ex Parte Application for Order Authorizing Alternate Service of Process

   on Defendant Tarlowski Pursuant to Federal Rule of Civil Procedure 4(f)(3) and

   Memorandum of Law (Doc. No. 45) is GRANTED.

          3.     No later than August 24, 2020, Plaintiff shall effect service of process on

   Defendant Mark Tarlowski via e-mail at ccaptainmark@gmail.com and shall file proof of

   service. Failure to comply may result in dismissal of the claims against Mr.

   Tarlowski.

          4.     If Mr. Tarlowski fails to respond to the Complaint pursuant to the Federal

   Rules of Civil Procedure, Plaintiff shall promptly apply for an entry of default.

          5.     If the Clerk of the Court enters default against Mr. Tarlowski, Plaintiff shall

   promptly file a Motion for Default Judgment against Mr. Tarlowski that incorporates, when

   appropriate, the arguments set forth in the Motion for Default Judgment Against

   Defendants The Vessel Olympic Javelin, Southern Marine Services, Inc., and Frederick

   Gatchell (Doc. No. 28).

          DONE AND ORDERED in Jacksonville, Florida on August 21, 2020.




   bhc
   Copies to:
   Counsel of Record




                                                -8-
